Order entered February 6, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00147-CV

                              IN RE LEONEL MOLINA, Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-05498-A

                                            ORDER
                    Before Justices Whitehill, Partida-Kipness, and Pedersen

       Before the Court is relator’s petition for writ of mandamus. We request that the real

party in interest and respondent file their responses, if any, to the petition for writ of mandamus

by February 21, 2019.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE